

116 S1718 IS: Protect Our Disabled Heroes Act of 2019
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1718IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Rubio (for himself, Mr. Blunt, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to reinstate criminal penalties for persons charging
 veterans unauthorized fees, and for other purposes.1.Short titleThis Act may be cited as the Protect Our Disabled Heroes Act of 2019.2.Reinstatement of
			 penalties for charging veterans unauthorized fees(a)In
 generalSection 5905 of title 38, United States Code, is amended to read as follows:5905.Penalty for
 certain actsExcept as provided in section 5904 or 1984 of this title, whoever—(1)in connection with a proceeding before the Department, knowingly solicits, contracts for, charges, or receives any fee or compensation in connection for—(A)the provision of advice on how to file a claim for benefits under the laws administered by the Secretary; or(B)the preparation, presentation, or prosecution of such a claim before the date on which a notice of disagreement is filed in a proceeding on the claim;(2)attempts to solicit, contract, charge, or receive as described in paragraph (1);(3)unlawfully withholds from any claimant or beneficiary any part of a benefit or claim under the laws administered by the Secretary that is allowed and due to the claimant or beneficiary, or attempts to do so;(4)commits an offense punishable by this chapter, or aids, abets, counsels, commands, or procures the commission of such an act; or(5)causes an act to be done, which if directly performed would be punishable by this chapter,shall be
				fined as provided in title 18, or imprisoned for not more than one
			 year, or
				both..(b)Effective
 dateThe amendment made by subsection (a) shall apply with respect to acts committed after the date of the enactment of this Act.